Citation Nr: 1121425	
Decision Date: 06/02/11    Archive Date: 06/09/11

DOCKET NO.  11-09 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1934 to December 1941.  The Veteran died in April 1998.  The appellant (or claimant) is the Veteran's widow.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines, which denied service connection for the cause of the Veteran's death.


FINDINGS OF FACT

1.  The Veteran's death certificate lists cardiopulmonary arrest and pneumonia as the immediate cause of death, with Alzheimer's disease listed as an underlying cause, and reflects that no autopsy was performed.

2.  At the time of the Veteran's death, service connection was in effect for right arm amputation below insertion of deltoid, rated as 80 percent disabling, and residuals of gunshot wound in right abdominal wall, muscle group XIX, rated as 10 percent disabling (GSW residuals).

3.  The Veteran was not service connected for cardiac or pulmonary disease, pneumonia, or Alzheimer's disease at the time of his death.

4.  The Veteran's cause of death is not etiologically related to a disease, injury, or event in service.

5.  The Veteran's service-connected GSW residuals were not a principal nor contributory cause of the Veteran's death.






CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  See 38 U.S.C.A. §§ 101(24), 1101, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.311, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the appellant about the information and evidence necessary to substantiate the claim; (2) inform the appellant about the information and evidence that VA will seek to provide; and (3) inform the appellant about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

The United States Court of Appeals for Veterans Claims (Court) held in Hupp v. Nicholson, 21 Vet. App. 342 (2007) that, when adjudicating a claim for dependency and indemnity compensation (DIC) (to include service connection for the cause of the veteran's death), VA must perform a different analysis depending upon whether a veteran was service connected for a disability during his or her lifetime.  The Court concluded that, in general, section 5103(a) notice for a DIC case must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a claim for service connection for the cause of the veteran's death based on a previously service-connected disability; and (3) an explanation of the evidence and information required to substantiate a claim based on a condition not yet service connected.

A February 2010 VCAA notice substantially satisfied the provisions of 38 U.S.C.A. § 5103(a).  In the letters, the RO informed the appellant about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; and the information and evidence the appellant was expected to provide.  

VA has also fulfilled its duty to assist the appellant in making reasonable efforts to identify and obtain relevant records in support of the appellant's claim and obtaining a VA opinion.  The Veteran's service treatment records, a February 1946 VA medical opinion, a September 1994 VA medical opinion, a June 1995 private medical opinion, a July 1995 VA medical opinion, an October 2010 private medical opinion, and a November 2010 VA medical opinion were reviewed by both the AOJ and the Board in connection with adjudication of the claim.

Service Connection for the Cause of Death

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303.  Additionally, certain chronic diseases, including cardiovascular diseases, renal diseases, and type II diabetes mellitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Service connection may be granted for the cause of the Veteran's death if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  To establish service connection for the cause of the veteran's death, competent evidence must link the fatal disease to a period of military service or an already service-connected disability.  See 38 U.S.C.A. 
§ 1310; 38 C.F.R. §§ 3.303, 3.312; Ruiz v. Gober, 10 Vet. App. 352 (1997).

In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  In order to constitute the principal cause of death the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  Contributory cause of death is inherently one not related to the principal cause. In order to constitute the contributory cause of death it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. 3.312; see Lathan v. Brown, 
7 Vet. App. 359 (1995); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran separated from service in December 1941.  He died in April 1998.  The Veteran's death certificate lists cardiopulmonary arrest and pneumonia as the immediate cause of death, with Alzheimer's disease listed as an underlying cause.  At the time of the Veteran's death, service connection was in effect for right arm amputation, below insertion of deltoid, rated as 80 percent disabling, and residual of gunshot wound in right abdominal wall, muscle group XIX, rated as 10 percent disabling.

As an initial matter, the appellant does not contend, nor does the record reflect, that the terminal cardiac arrest, pneumonia, or Alzheimer's disease were incurred in service, or that the Veteran had a cardiovascular or pulmonary disease that is related to service.  Rather, she has stressed the impact of the Veteran's service-connected GSW residuals on his physical condition generally.  In the August 2010 Notice of Disagreement (NOD), she wrote that the Veteran's GSW residuals affected the Veteran's health during the latter part of his life insofar as he did not have the physical strength or ability to fight infection or to improve his survival.  

Service treatment records are negative for complaints, symptoms, findings, diagnosis, or treatment for cardiac disease, pulmonary disease, pneumonia, or Alzheimer's disease.  On the question of direct service incurrence, there is also no medical evidence that indicates a link between the terminal assessment of cardiopulmonary arrest, pneumonia, or Alzheimer's disease and the Veteran's active service.  See 38 C.F.R. § 3.303.

Further, a cardiovascular disease was not shown within one year after service separation in December 1941.  The cardiopulmonary arrest was determined to be present only at the time of the Veteran's death in April 1998.  Thus, there is no basis upon which to presume that the Veteran's CA was incurred in service.  See 
38 C.F.R. §§ 3.307, 3.309.

Regarding the appellant's statements as to the cause of the Veteran's cardiopulmonary arrest, pneumonia, and Alzheimer's disease, the Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)).  However, in this case, the cause of the Veteran's cardiopulmonary arrest, pneumonia, and Alzheimer's disease involves a complex medical etiological question because it deals with the origin and progression of the Veteran's cardiopulmonary arrest, pneumonia, and Alzheimer's disease, all internal and complex disease processes that are diagnosed primarily on clinical findings or comprehensive psychological testing, and only in minor part are diagnosed on symptomatology observable to a lay person.  

The appellant is competent to relate symptoms that she observed the Veteran experience at any time, but is not competent to opine on whether there is a link between the Veteran's terminal cardiopulmonary arrest and pneumonia, or Alzheimer's disease, and his active service, because such opinion requires specific medical knowledge and training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

The weight of the evidence demonstrates that GSW residuals were not a principal nor contributory cause of the Veteran's death.  In an October 2010 private opinion, 
Dr. EFI opined that the Veteran's GSW residuals caused lead poisoning, due to the bullet fragments left in the Veteran's body, which led to encephalopathy and pneumonia that ultimately caused the Veteran's death.  Dr. EFI opined that lead from the bullet fragments were absorbed into the Veteran's bloodstream and made him vulnerable to infectious diseases, such as pneumonia.  DR. EFI also opined that lead poisoning also affected the central nervous system resulting in poor memory, mental lapses, and the Veteran's Alzheimer's disease, and that the Veteran's gastrointestinal complaints and degenerative osteoarthritis were due to absorption of lead into the soft tissue and bones.  

In a November 2010 VA opinion based on a review of the claims file, the VA examiner opined that the Veteran's service-connected GSW residuals were not a cause of his death.  The VA examiner reasoned that people with bullet fragments in their body often live a long life without poisoning from such fragments.  The examiner further reasoned that the Veteran's bullet fragments were located on the right flank of his body and were not located near fluid-filled or synovial spaces; therefore, even if the bullet fragments were composed of lead, it would not leach into the circulatory system and cause poisoning.  

The VA examiner in November 2010 also reasoned that if the Veteran had lead poisoning from the bullet fragments, there would have been renal and kidney involvement.  Upon review of the lay and medical evidence of record, the VA examiner noted no mention of renal or kidney impairment.  The VA examiner based his opinion upon a June 1995 private treatment report that reflected a normal blood count, normal kidney function test, and except for the significant deterioration in mental status, no significant neurological deficits.  The VA examiner opined that the clinical picture in 1995 was not compatible with over 50 years of chronic lead poisoning from retained bullet fragments, reasoning that chronic lead poisoning would have shown significant neurological deficits, abnormal blood count, and abnormal kidney function.  The VA examiner also reasoned that chronic lead poisoning from retained metals in the body usually manifests within 20 years of the injury, if not earlier, and not 56 years after the injury, and that there were no manifestations of lead poisoning such as a blue line along the gum with bluish black edging to the teeth.  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

The October 2010 private medical opinion, submitted by Dr. EFI, is of little probative value.  Dr. EFI made the factually inaccurate assumption that the Veteran suffered renal and kidney problems and had an abnormal blood count from lead poisoning.  The statement concerning the Veteran's renal and kidney problems is factually inaccurate because it does not recognize the June 1995 private treatment report reflecting normal blood count and kidney function test.  See Reonal, 5 Vet. App. at 461.  Dr. EFI also did not discuss the absence of a neurological deficit at the June 1995 private examination and also did not discuss the absence of any physical manifestations of lead poisoning, such as a blue line along the gum with bluish black edging to the teeth.  Dr. EFI also opined that encephalopathy was a direct cause of the Veteran's death; however, encephalopathy was not listed on the death certificate as a direct or underlying cause of death.  See Bloom, 12 Vet. App. at 187; Hernandez-Toyens, 11 Vet. App. at 382; see also Claiborne, 19 Vet. App. at 186.  

The November 2010 VA medical opinion is competent and probative medical evidence because it is based on a factually accurate history, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.


For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


